                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF IOWA
                              CENTRAL DIVISION

 UNITED STATES OF AMERICA,
                 Plaintiff,                            No. 19-CR-3019-LTS
 vs.                                                           ORDER
 TRACI LYNN GUTHRIE,
                 Defendant.

       This matter is before the court on the Supplemental and Substituted Report of
Defendant Under Pretrial Supervision (Doc. 22) (the Report). Defendant Traci Lynn
Guthrie appeared at a hearing on June 21, 2019, with counsel Chad Primmer. The United
States was represented by Shawn Wehde. Defendant acknowledged she had violated
conditions of release, and both parties made arguments about whether the prior order of
pretrial release (Doc. 14) should be modified or revoked.
       A defendant who violates pretrial release conditions “is subject to a revocation of
release, an order of detention, and a prosecution for contempt of court.” 18 U.S.C. §
3148(a). A court must enter an order of revocation and detention if it finds, by clear and
convincing evidence, that the defendant violated a condition of release and that there are
no conditions or combination of conditions that will reasonably assure the defendant’s
appearance and the safety of the community, or that the defendant is unlikely to abide by
conditions of release. 18 U.S.C. § 3148(b)(1)(B).
       I find, based on Defendant Guthrie’s admissions, that she violated the following
conditions of pretrial release (referenced by the alleged violation numbers contained in
the Report):
       1.      Special Condition 3A: Use and/or possession of a controlled substance on
               or about (a) May 22, 2019, and (2) June 10, 2019;




       Case 3:19-cr-03019-LTS-KEM Document 26 Filed 06/21/19 Page 1 of 2
       2.     Special Condition 6A: Failure to participate in substance abuse treatment
              on (d) May 28, 2019, and (e) June 7, 2019; and
       3.     Special Condition 5A: Failure to maintain employment.
I do not find Defendant committed the additional violations of failing to participate in
substance abuse treatment alleged in the Report (Violations 2(a) on May 13, 2019; 2(b)
on May 14, 2019; and 2(c) on May 21, 2019).
       After considering the founded violations, arguments from counsel, and the
available conditions of release under the Bail Reform Act, I find there continue to be
conditions of release that will assure Defendant’s appearance and the safety of the
community.
       IT IS ORDERED the prior conditions of release (Doc. 14) shall be modified to
include a requirement for a third-party custodian. A modified appearance bond and order
setting conditions of release will be filed separately.
       IT IS SO ORDERED this 21st day of June, 2019.



                                                  Kelly K.E. Mahoney
                                                  Chief United States Magistrate Judge
                                                  Northern District of Iowa




                                              2

      Case 3:19-cr-03019-LTS-KEM Document 26 Filed 06/21/19 Page 2 of 2
